                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TENNESSEE
                                       AT KNOXVILLE

   UNITED STATES OF AMERICA
                                                            Case No. 3:20-CR-21
           v.
                                                            JUDGES VARLAN / POPLIN
   ANMING HU


                      GOVERNMENT’S RESPONSE IN OPPOSITION
                    TO DEFENDANT’S MOTION TO CONTACT JURORS

         The Defendant’s motion to interview select jurors should be denied because the

  Defendant has not demonstrated the “the extraordinary showing [that] must be made in support

  of a request for a post verdict interview of jurors.” Duggan v. Rich, No. 2:07-CV-184, 2011 WL

  13309059, at *2 (E.D. Tenn. Oct. 12, 2011) (Greer, J.).

         Local Rule 48.1, which addresses contact with jurors by parties, is “a codification of the

  historical practice in federal courts in which interrogations of jurors have not been favored …

  except where there is some showing of illegal or prejudicial intrusion into the jury process.” Id.

  at *1 (internal quotations and citations omitted). The rule furthers the policy interests in favor of

  “protecting a jury’s deliberations from intrusive inquiry, thus preserving one of the most basic

  and critical precepts of the American jury system: the integrity of the jury.” Id.

         The basis for the juror interviews proposed by the Defendant does not meet this high bar.

  “Requests to contact jurors are generally granted only when a substantial showing is made that

  prejudicial information was improperly conveyed to the jury.” Duggan, 2011 WL 13309059, at

  *2 (collecting cases). The Defendant does not argue that the jury process was somehow tainted

  by illegal or prejudicial intrusion. Instead, the Defendant offers that the juror interviews will

  allow the Defendant to “understand the jurors’ perspective and assist in preparing for a retrial.”




Case 3:20-cr-00021-TAV-DCP Document 137 Filed 09/03/21 Page 1 of 2 PageID #: 2285
  This is not a sufficient basis to allow the juror interviews. See id. at *2 (“[T]his Court is doubtful

  that a request for post verdict interviews of jurors for the purpose of helping the case settle prior

  to retrial is the sort of extraordinary circumstance which would warrant an intrusion into the

  jury’s deliberative processes.”); Scheib v. Boderk, 3:07-CV-446, 2013 WL 11458813, at *1 (E.D.

  Tenn. Sept. 11, 2013) (“general curiosity” about a juror’s verdict is not a sufficient basis for a

  juror interview).

         Moreover, the result should not be different simply because a juror may be willing to be

  interviewed. Allowing a party to interview a juror, even if the juror is willing, necessarily

  invades the secrecy of the internal deliberative processes of the jury as a whole. See Duggan,

  2011 WL 13309059, at *2 (“Post verdict interrogations by lawyers clearly have a chilling effect

  on frankness and freedom of discussion within the jury room.”).

         For the reasons stated herein, the Defendant has not provided a sufficient basis justifying

  juror interviews. Therefore, the Court should “preserve the integrity of the jury system,” id. at

  *1, and deny the Defendant’s motion.

         Respectfully submitted on September 3, 2021.

                                                         FRANCIS M. HAMILTON III
                                                         ACTING UNITED STATES ATTORNEY


                                                 By:     s/ Casey T. Arrowood
                                                         Casey T. Arrowood
                                                         Assistant United States Attorney
                                                         TN BPR# 038225
                                                         800 Market Street, Suite 211
                                                         Knoxville, TN 37902
                                                         (865) 545-4167
                                                         Casey.Arrowood2@usdoj.gov




                                                    2

Case 3:20-cr-00021-TAV-DCP Document 137 Filed 09/03/21 Page 2 of 2 PageID #: 2286
